Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, see www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 11207958. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 are generic to all that is recited within US Pat. No. 11207958, fully encompasses the subject matter, and therefore anticipates the claims. Since claims 1-10 are anticipated by the patent, they are not patentably distinct from the claims of US 11207958. Thus, the invention of the claims of the patent is in effect a "species" of the "generic" invention. This is a statutory double patenting rejection.
It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-10 are fully anticipated, fully encompassed, by the claims of US 11207958, claims 1-10 are not patentably distinct, regardless of any additional subject matter present. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, US Code not included in this action can be found in a prior Office action. 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. in view of Yabu et al. (9205790) or Kito et al. (2020/0180535). 
For claim 1, Anderson et al. (2009/0218851) discloses a motor vehicle, comprising: 
a first door (3) on a first side of the motor vehicle including a first pad (8) adjacent a rear edge, wherein the first door is configured to open and close by rotation about a hinge arranged adjacent a front edge of the first door; 
a second door (5) on the first side of the motor vehicle including a second pad (8) adjacent a front edge, wherein the second door is configured to open and close by rotation about a hinge arranged adjacent a rear edge of the second door; 

    PNG
    media_image1.png
    384
    652
    media_image1.png
    Greyscale

wherein the first pad and the second pad are arranged such that, in a first condition (FIG.3), the first pad and the second pad are spaced-apart from one another and, in a second condition (not shown), the first pad and second pad contact one another to prevent overlap of the first door and second door, 
wherein the first pad is vertically aligned relative to the second pad, 
wherein the first pad is spaced-apart from a bottom edge of the first door by a dimension within a range of about 40%-60% of a height of the first door, 
wherein the second pad is spaced-apart from a bottom edge of the second door by a dimension within a range of about 40%-60% of a height of the second door, 
wherein the first pad and second pad are formed of a polymer material (plastic),
wherein the first pad (8) includes a first substantially planar contact face (11) lying in a common plane with a rear edge of the first door, 
wherein the second pad (8) includes a second substantially planar contact face (11) lying in a common plane with a front edge of the second door, and 
wherein the first contact face and the second contact face are configured to directly contact one another in the second condition.
Anderson et al. lack the recitation of ribs for each respective pad, specifically where the ribs of the first pad directly contact a body of the first door and extend to a backside of the first contact face and where the ribs of the second pad likewise directly contact a body of the second door and extend to a backside of the second contact face. 
Yabu et al. teach the use and desirability of ribs (23, FIG.2) for a pad (bumper beam) where the ribs (23) extend from a backside of a first contact surface (21a, see FIG.2).

    PNG
    media_image2.png
    365
    618
    media_image2.png
    Greyscale

The ribs of Yabu et al. span the pad (bumper) to 21d (FIGS.3A-C) and are capable of making contact with a body (not shown, implicit) on an opposite side from the first contact surface. 
Alternatively, Kito et al. teach the use and desirability of an energy absorber (1) or pad having a plurality of ribs (2) as seen in FIG. 1 where the pad includes a contact face (wall 7) from which the ribs extend. The ribs are provided with a length such that they can directly contact a body (not shown, implicit) to which the energy absorber (1) can be attached via mounting portion/part (6). 

    PNG
    media_image3.png
    268
    604
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided reinforcing ribs such as those taught by Yabu et al. or alternatively those as taught by Kito et al. for use on the first and second pads of Anderson et al. between first and second contact faces, respectively, and a body of the first and second door, respectively, in order to reinforce same. 
For claim 2, first and second doors (3,5) are configured to close to cover first and second openings (FIG.1), respectively, in the first side of the motor vehicle, and wherein the first and second openings are separated by a B-pillar (6) of the motor vehicle.  

    PNG
    media_image4.png
    479
    763
    media_image4.png
    Greyscale

For claim 3, the first pad (8) is located above a latch (FIG.1) of the first door, and the second pad is located above a latch of the second door.  
For claim 4, the first pad is connected to the body of the first door by a first fastener, the second pad is connected to the body of the second door by a second fastener, the first pad includes a recess (10, see FIG.2) spaced from the first contact face and configured to accommodate the first fastener, and the second pad includes a recess (10) spaced from the second contact face and configured to accommodate the first fastener.  

    PNG
    media_image5.png
    365
    679
    media_image5.png
    Greyscale

	Anderson et al., as modified, inherently discloses the method of claims 5-10. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art provided shows a plethora of other reinforcing ribs of the well known prior art. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616